Citation Nr: 0900583	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-18 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


REMAND

The veteran had active military service from January 19, 
1974, to November 30, 1977.  He had active duty service of 16 
years and 2 months prior to January 19, 1974, including a 
period from May 9, 1950, to May 8, 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in January 2008.  A transcript of the 
hearing is of record.

The RO requested a VA examination in June 2005 to determine 
the degree to which each of the veteran's service-connected 
disabilities impaired his functional capacity.  The Board 
notes that the veteran is service connected for a lumbosacral 
hemilaminectomy, migraine headaches, tinnitus, and defective 
hearing, for a combined rating of 80 percent since August 28, 
2001.  The veteran was afforded his VA examination in July 
2005, but the examiner failed to consider each of the 
veteran's disabilities in determining the veteran's 
functional capacity.  The veteran's migraine headaches were 
not considered.  The veteran testified at his hearing in 
January 2008 that his headaches precluded substantially 
gainful employment.  A remand is therefore necessary to 
determine the degree to which the veteran's service-connected 
disabilities, including migraine headaches, impair his 
functional capacity.  

Additionally, the Board notes that as regards the veteran's 
tinnitus, the examiner noted that the veteran was evaluated 
by audiology.  However, the claims file does not contain any 
audiology note that considers whether the veteran's tinnitus 
impaired his functional capacity.  The Board also notes that 
the July 2005 examiner failed to consider the veteran's 
defective hearing or note that the veteran's defective 
hearing was considered by audiology.  On remand, the 
audiology note referred to by the examiner should be obtained 
and associated with the claims file.  If the audiology note 
cannot be obtained, or the veteran's defective hearing was 
not considered, then a new audiology evaluation should be 
undertaken.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain the audiology 
report referred to by the July 2005 examiner 
and associate it with the claims file.  If 
no audiology report is available, the 
veteran should be scheduled for an audiology 
examination to determine the degree to which 
his tinnitus impairs his functional 
capacity.  If the audiology report is 
obtained and does not consider the veteran's 
defective hearing, then an audiology 
evaluation should be scheduled to determine 
the degree of hearing loss.  

2.  The AOJ should schedule the veteran for 
an examination with the same examiner who 
conducted the July 2005 examination to 
determine the degree to which his migraine 
headaches, along with hearing loss, 
tinnitus, and low back disability impair his 
functional capacity.  (If the July 2005 
examiner is no longer available, the AOJ 
should arrange for a new examination of the 
veteran by another physician with 
appropriate expertise.)  

The examiner(s) must offer an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran's service-
connected migraines, tinnitus, low back 
disability, and defective hearing combine to 
preclude substantially gainful employment 
that is consistent with the veteran's 
education and occupational experience.  

The veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner(s) for review in connection 
with the examination(s).  A complete 
rationale should be given for all opinions 
and conclusions expressed.  All indicated 
tests should be conducted and those reports 
should be incorporated into the examination 
and associated with the claims file.  The 
AOJ should ensure that any examination 
report complies with this remand and the 
questions presented in the AOJ's 
examination request.  If any report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

The veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2008).

3.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue on appeal in light of all 
information and evidence received.  If the 
benefit sought is not granted, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

